



COURT OF APPEAL FOR ONTARIO

CITATION: Taranom v. Karaoglu, 2013
    ONCA 444

DATE: 20130625

DOCKET: C56136

Goudge, Juriansz and Strathy JJ.A.

BETWEEN

Aresh Taranom

Plaintiff (Respondent)

and

Mehmet Fatih Karaoglu

Defendant (Appellant)

Jarvis K. Postnikoff, for the appellant

Brian R. Kelly, for the respondent

Heard: June 21, 2013

On appeal from the judgment of Justice James W. Sloan of
    the Superior Court of Justice, dated September 26, 2012.

APPEAL BOOK ENDORSEMENT

[1]

The appellant raises three arguments. First, he says the trial was not
    fair particularly since he was self-represented.  We do not agree.  We do not
    view the questions pointed to by the appellant as leading.  Nor do we see an error
    in the ruling of irrelevance made by the trial judge.  Finally, the impeachment
    of the appellant was properly based on his discovery transcript.

[2]

Second, we disagree with the appellants assertion that there was
    insufficient evidence that the advances were all made by the respondent.  The
    finding that the trial judge made on this issue was amply anchored in the
    evidence.

[3]

Thirdly, the appellant argues that there was insufficient legal
    justification for the return of the respondents Philly Cheese investment.  We
    disagree.  The respondent advanced the money.  The appellant did not account
    for it and the trial judge was therefore entitled to order its return.

[4]

The appeal must be dismissed.  Costs to the respondent in the
    amount of $10,000 all inclusive.


